—Order of disposition, Family Court, New York County (Judith Scheindlin, J.), entered February 23, 1994, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of robbery in the first degree, and placed him with the Division for Youth for a period up to 18 months, affirmed, without costs.
The showup identification was not unduly suggestive where it occurred near the scene of and approximately 45 minutes after the crime (People v Serrano, 219 AD2d 508), and despite the fact that respondent was in custody (People v Lawhorn, 199 AD2d 123, lv denied 83 NY2d 855).
The evidence was sufficient to establish that respondent was a participant in a group of 10 to 12 youths who surrounded the complainant, and, upon a signal, tripped him several times, threatened him with a glass bottle, swung a knapsack at him in a threatening way, and brandished a stick the size of a baseball bat, forcing him to turn over his watch. The evidence refutes respondent’s claim that the taking of the watch was merely the product of an altercation between the complainant and one particular youth other than respondent. Furthermore, although the complainant could not specify respondent’s role in the crime, he did testify that respondent was part of a group, each of whose members was an active participant. Concur— Kupferman, Asch, Nardelli and Tom, JJ.
Murphy, P. J., concurs in the result only.